Citation Nr: 0018819	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-06 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased original disability rating for a 
herniated nucleus pulposus (HNP) of the cervical spine, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1991 to 
December 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by 
the RO.

2. The appellant's HNP is manifested by tightness and spasms, 
and recurring attacks of pain.

3. The range of motion of the appellant's cervical spine is 
as follows: flexion 20 degrees, extension 30 degrees, 
right lateral flexion 45 degrees, left lateral flexion 40 
degrees, rotation to the right 60 degrees, rotation to the 
left 45 degrees.

4. Examination showed no objective evidence of pain on 
motion, although the appellant did complain of pain at the 
extremes of motion.

5. Severe intervertebral disc disease or limitation of 
function in the cervical spine is not demonstrated.  


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for HNP of 
the cervical spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.71(a) Diagnostic Codes (DC) 5290, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim for an 
increased rating for HNP of the cervical spine is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Generally, claims for increased evaluations are 
considered to be well grounded.  A claim that a disability 
has become more severe is well grounded where the disability 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Because the appellant's claim for an increased disability 
rating is well grounded, VA has a duty to assist with the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this regard, the Board notes that the appellant was 
provided a medical examination by VA.  In addition, the RO 
obtained the appellant's service medical records.  The 
appellant has not indicated that there is any other relevant 
evidence available but not yet of record.  Overall, the Board 
finds that no further assistance is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
is not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  For an appeal from an initial grant 
of service connection, the entire medical history is 
considered relevant.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  See also DeLuca v. 
Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

The appellant was granted service connection for HNP of the 
service spine by rating decision dated in April 1998.  
Service medical records show that the appellant fell while in 
training in November 1993 and injured her neck.  After 
physical therapy was unsuccessful at resolving her pain from 
this injury, a magnetic resonance imaging (MRI) was performed 
which showed a bulging disk at C5-C6.  In April 1995 the 
appellant underwent a C5-C6 diskectomy.  After this 
operation, she continued to be treated at Lyster Army 
Hospital and Walter Reed Army Hospital, and continued to 
complain of pain.

A VA examination was performed in February 1998.  The 
examiner noted range of motion of the cervical spine as 
follows: flexion 20 degrees, extension 30 degrees, right 
lateral flexion 45 degrees, left lateral flexion 40 degrees, 
rotation to the right 60 degrees, rotation to the left 45 
degrees.  There was no objective evidence of pain on motion 
although the appellant did complain of pain at the extremes 
of motion.  A VA peripheral nerves examination report in 
February 1998 indicated that the appellant complained of 
tightness and spasms of the neck and that when the pain is 
bad she is unable to get out of bed.  On neurological 
testing, there was normal muscle mass in both upper 
extremities.  There was measurable loss of strength in both 
upper extremities (the veteran is service-connected for 
bilateral sympathetic dystrophy, assigned separate 20 percent 
ratings).  The diagnoses included status post neck surgery 
with residual chronic neck pain and bilateral upper extremity 
pain.  

The appellant contends that a disability rating in excess of 
10 percent is warranted for her service connected HNP of the 
cervical spine.

Under the regulations, a 10 percent evaluation is warranted 
for mild intervertebral disc syndrome.  A 20 percent 
evaluation requires moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent evaluation is warranted 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. 4.71(a), DC 5293 (1999).

Alternatively, the appellant's HNP of the cervical spine 
could be rated on limitation of motion.  Under this 
regulation, a 10 percent rating is assigned for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 30 percent rating for severe 
limitation of motion.  38 C.F.R. § 4.71(a), DC 5290 (1999).

The terms "mild" "slight" "moderate" and "severe" are 
not defined in the VA Schedule.  Rather than applying a 
mechanical formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (1999).  Terminology such as 
"mild" "slight" "moderate" and "severe"  is used by VA 
examiners and others and although an element of evidence to 
be considered by the Board, are not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

In this case, after review of all of the evidence of record, 
the Board finds that a disability rating of 20 percent is 
warranted for the appellant's service connected HNP of the 
cervical spine.  

Initially, the Board finds that the limitation of motion as 
found by the VA examiner is slight.  The range of motion 
found by the examiner is slightly less for the left than for 
the right but overall, the Board finds that this represents a 
slight limitation of motion.  Therefore, the appellant does 
not meet the criteria for a disability evaluation in excess 
of 10 percent based on limitation of motion.  38 C.F.R. 
§ 4.71(a), DC 5290 (1999).

The Board does find, however, that the appellant is entitled 
to a disability rating of 20 percent based on moderate 
invertebral disc syndrome.  The appellant has stated that 
when she has attacks they are quite painful and prevent her 
from getting out of bed.  The examiner noted this in his 
report and provided a diagnosis of status post neck surgery 
with residual chronic neck pain.  Though the veteran has 
bilateral sympathetic dystrophy in the upper extremities, 
impairment attributable to the cervical spine disability more 
nearly approximates the criteria for a 20 percent disability 
evaluation.  38 C.F.R. § 4.71(a), DC 5293 (1999).

A higher evaluation, of 40 percent, is not warranted unless 
the invertebral disc syndrome is severe with recurring 
attacks and intermittent relief.  The medical evidence does 
not show that this criteria has been met.  The appellant has 
stated that her attacks are recurring but there is no 
evidence that she obtains relief from these attacks only 
intermittently.  To the contrary, the evidence suggests that 
she is able to function most days, as evidenced by the 
examination reports.  Therefore, a disability rating in 
excess of 20 percent is not warranted.  Id.

The Board finds that the February 1998 VA examinations 
contained adequate descriptions of the degree of functional 
loss due to pain.  The VA examiner described the appellant's 
subjective complaints of pain, and noted there was no 
objective evidence of pain on motion.  See 38 C.F.R. §§ 4.2, 
4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, any pain affecting function of the cervical 
spine is not shown to a degree beyond that contemplated by 
the current schedular evaluation assigned to this disability, 
as reflected by the medical findings of record which meet the 
criteria for a 20 percent evaluation and not the next higher 
schedular evaluation.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, and concluded that resolving 
all reasonable doubt in the appellant's favor results in a 
disability evaluation of 20 percent for HNP of the cervical 
spine.

Therefore, the Board finds that the appellant is entitled to 
a disability rating of 20 percent for her service connected 
HNP of the cervical spine.


ORDER

Entitlement to an increased original disability rating of 20 
percent for HNP of the cervical spine is allowed, subject to 
the regulations pertinent to the disbursement of monetary 
funds.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

